Title: To James Madison from Israel Whelen, 19 June 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


19 June 1801, Philadelphia. Reports the George Washington began loading 15 June and work has progressed “as fast as could be expected.” Sends details of cargo; suggests substituting “very excellent” masts for white pine planking that Algerines disliked. Requests instructions on purchase of canvas.
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p.; docketed by Wagner as received 23 June.


